Exhibit 10.5

CHANGE IN CONTROL AGREEMENT

AGREEMENT by and between Colonial BancGroup, Inc., a Delaware corporation (the
“Company”), and                      (the “Employee”), dated as of the         
day of                     , 20        .

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes the
possibility that a Change in Control (as hereinafter defined) of the Company
could occur and that such an event could result in significant distraction of
the Company’s key personnel because of the uncertainties inherent in such a
situation; and

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to be able to retain the services of the
Employee notwithstanding the possibility of a Change in Control and to ensure
the Employee’s continued dedication and efforts in such an event without undue
concern for the Employee’s personal financial and employment security;

NOW, THEREFORE, in consideration of the respective agreements of the parties set
forth herein, it is hereby agreed as follows:

1. Certain Definitions.

(a) “Accrued Compensation” shall mean the sum of: (i) the Employee’s annual base
salary through the Termination Date, to the extent not theretofore paid,
(ii) reimbursement (in accordance with the Company’s expense reimbursement
policy) for reasonable and necessary business expenses incurred by the Employee
on behalf of the Company prior to the Termination Date, (iii) Employee’s accrued
and unused vacation pay (in accordance with the Company’s vacation policy) to
the extent not theretofore paid, and (iv) bonuses and incentive compensation,
prorated through the Termination Date, to which the Employee is entitled under
the terms of applicable bonus or incentive plans or awards maintained by the
Company.

(b) “Affiliate” shall mean any entity directly or indirectly, controlled by,
controlling or under common control with the Company or any corporation or other
entity acquiring, directly or indirectly, all or substantially all the assets
and business of the Company, whether by operation of law or otherwise.

(c) “Base Amount” shall mean the Employee’s annual base salary at the rate in
effect at the date hereof or, if greater, at any time thereafter, determined
without regard to any salary reduction or deferred compensation elections made
by the Employee.

(d) “Bonus Amount” shall mean the highest bonus or bonuses paid or payable to
Employee under the Company’s Management Team Incentive Plan (or such similar



--------------------------------------------------------------------------------

successor plan as may be adopted by the Company and in which the Employee is a
participant) in respect of any of the three (3) full fiscal years ended prior to
the Termination Date or, if greater, the three (3) full fiscal years ended prior
to the Change in Control.

(e) “Cause” shall include, but is not limited to the Following:

(i) the willful and continued failure of the Employee to perform substantially
the Employee’s reasonably assigned duties with the Company or any of its
Affiliates (other than any such failure resulting from incapacity due to
physical or mental illness), which failure continued for a period of at least
thirty (30) days after a written demand for substantial performance, signed by a
duly authorized officer of the Company, has been delivered to the Employee
specifying the manner in which the Employee has failed substantially to perform,
or

(ii) the Employee’s breach of fiduciary duty involving personal profit,
commission of a felony or a crime involving fraud or moral turpitude, or
material breach of any provision of this Agreement, or

(iii) the willful engaging by the Employee in illegal conduct or gross
misconduct which is materially injurious to the Company.

Notwithstanding the foregoing, no termination of the Employee’s employment shall
be for Cause until (i) there shall have been delivered to the Employee a copy of
a written notice, signed by a duly authorized officer of the Company, indicating
that the Employee was guilty of the conduct described in this Section 1(e) and
specifying the particulars thereof in detail, and (ii) the Employee shall have
been provided an opportunity to be heard in person by the Personnel and
Compensation Committee of the Board.

For purposes of this provision, no act or failure to act, on the part of the
Employee, shall be considered “willful” unless it is done, or omitted to be
done, by the Employee in bad faith or without reasonable belief that the
Employee’s action or omission was legal, proper, and in the best interests of
the Company. Any act, or failure to act, based upon authority and directives
given pursuant to a resolution duly adopted by the Board or upon the lawful
instructions of a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Employee in good faith and in the best interests of the Company.
Notwithstanding anything set forth in this Agreement to the contrary, no failure
to perform by the Employee after a Notice of Termination is given to the Company
by the Employee shall constitute Cause for the purposes of this Agreement.

 

2



--------------------------------------------------------------------------------

(f) “Change in Control” shall mean any of the following events:

(i) the acquisition by any “Person” (as the term “person” is used for the
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
the combined voting power of the then-outstanding securities of the Company
entitled to vote in the election of directors (the “Voting Securities”); or

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election, was approved by a
vote of at least a majority of the Incumbent Directors then on the Board, or the
Nominating and Corporate Governance Committee of the Board, shall be an
Incumbent Director, unless such individual is initially elected or nominated as
a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

(iii) The consummation of a merger, consolidation, reorganization, statutory
share exchange, or similar form of corporate transaction involving the Company,
the sale or other disposition of all or substantially all of the Company’s
assets, or the acquisition of assets or stock of another entity by the Company
(each a “Business Combination”), unless such Business Combination is a
“Non-Control Transaction.” A “Non-Control Transaction” is a Business Combination
immediately following which the following conditions are met:

(A) the stockholders of the Company immediately before such Business Combination
own, directly or indirectly, more than fifty percent (50%) of the combined
voting power of the then-outstanding voting securities entitled to vote in the
election of directors of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such Business Combination owns the Company or all of substantially all of the
Company’s assets or stock either directly or through one or more subsidiaries)
(the “Surviving Corporation”) in substantially the same proportion as their
ownership of the Company Voting Securities immediately before such Business
Combination;

(B) at least a majority of the members of the board of directors of the
Surviving Corporation were Incumbent Directors at the time of the Board’s
approval of the execution of the initial Business Combination agreement; and

 

3



--------------------------------------------------------------------------------

(C) no person other than (i) the Company or any of its subsidiaries, (ii) the
Surviving Corporation or its ultimate parent corporation, or (iii) any employee
benefit plan (or related trust) sponsored or maintained by the Company
immediately prior to such Business Combination beneficially owns, directly or
indirectly, fifty percent (50%) or more of the combined voting power of the
Surviving Corporation’s then-outstanding voting securities entitled to vote in
the election of directors; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) and after such
acquisition of Voting Securities by the Company, the Subject Person becomes the
Beneficial Owner of any additional Voting Securities, then a Change in Control
shall occur.

(g) “Company” shall mean Colonial BancGroup, Inc. its successors and assigns.

(h) “Disability” shall mean that the Employee has become eligible to receive
benefits under any group long-term disability plan or policy maintained by the
Company or any of its Affiliates that is by its terms applicable to the
Employee.

(i) “Effective Date” shall mean the first date on which a merger is consummated.

(j) “Good Reason” shall mean the occurrence, after a Change in Control, of any
of the following events or conditions:

(i) a material adverse change in the Employee’s status, position or
responsibilities as in effect immediately prior to such Change in Control, or
the assignment to the Employee of any duties or responsibilities which are
materially inconsistent with his status, title, position or responsibilities
immediately prior to such Change in Control;

(ii) a reduction of the Employee’s annual base salary below the Base Amount;

 

4



--------------------------------------------------------------------------------

(iii) the Company requiring the Employee to be based at any location that is
more than fifty (50) miles from the Employee’s regular place of employment
immediately prior to the Change in Control;

(iv) the failure by the Company to pay to the Employee any portion of the
Employee’s current compensation, or to pay to the Employee any portion of an
installment of deferred compensation under any deferred compensation program of
the Company in which the Employee participated, within seven (7) days of the
date such compensation is due;

(v) the failure by the Company to (i) continue in effect (without reduction in
benefit level, and/or award opportunities) any material compensation or employee
benefit plan in which the Employee was participating immediately prior to the
Change in Control, unless a substitute or replacement plan has been implemented
which provides substantially the same compensation or benefits to the Employee
or (ii) provide the Employee with compensation and benefits, in the aggregate,
at least equal (in terms of benefit levels and/or award opportunities) to those
provided for under each compensation or other employee benefit plan, program and
practice in which the Employee was participating immediately prior to the Change
in Control, unless there is a universal reduction for all Employees;

(vi) any failure of the Company to comply with and satisfy Section 8(c) of this
Agreement; or

Any event described in Section 1(j)(i) through (v) above which occurs or within
six (6) months prior to a Change in Control and which (i) was at the request of
a third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or anticipation of a Change
in Control, shall constitute Good Reason for purposes of this Agreement
notwithstanding the fact that it occurred prior to a Change in Control.

(k) “Notice of Termination” shall mean written notice, following a Change in
Control, of termination of the Employee’s employment signed by the Employee if
to the Company or by a duly authorized officer of the Company if to the
Employee, which indicates the specific termination provision in this Agreement,
if any, relied upon and which sets forth in reasonable detail the facts and
circumstances claimed to provide the basis for termination of the Employee’s
employment under the provision so indicated.

(l) “Termination Date” shall mean (i) in the case of the Employee’s death, the
date of the Employee’s death, (ii) if the Employee’s employment is terminated
for Disability, thirty (30) days after Notice of Termination is given (provided
that the Employee shall not have returned to the performance of the Employee’s
duties on a full-time basis during such thirty (30) day period), and (iii) if
the Employee’s employment is

 

5



--------------------------------------------------------------------------------

terminated for any other reason, the date specified in the Notice of Termination
(which, in the case of a termination for Cause shall not be less than thirty
(30) days, and in the case of a termination for Good Reason shall not be more
than sixty (60) days, from the date such Notice of Termination is given).

2. Term of Agreement. This Agreement shall commence as of the date hereof, and
shall continue in effect for a term of two (2) years unless extended as
hereinafter provided. On the second anniversary of this Agreement, and on each
anniversary thereafter, the term of this Agreement shall automatically be
extended for one additional year unless at least 30 days prior to any such
anniversary, the Company shall give written notice to the Employee of its desire
not to further extend the term of this Agreement. Upon receipt of such notice by
the Employee, no further automatic extensions shall occur, and this Agreement
will terminate at the end of the then-current term. This Agreement shall
automatically terminate upon the termination of the Employee’s employment with
the Company and its Affiliates under circumstances not involving a Change in
Control.

3. Termination of Employment. If the Employee’s employment with the Company and
with its Affiliates shall be terminated within twenty four (24) months following
a Change in Control (or within six (6) months prior to a Change in Control if
such termination (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or anticipation of a Change in Control), the Employee shall be
entitled to the following compensation and benefits:

(a) If such termination of the Employee’s employment is (i) by the Company for
Cause or Disability, (ii) by reason of the Employee’s death, or (iii) by the
Employee other than for Good Reason, the Company shall pay to the Employee the
Employee’s Accrued Compensation.

(b) If such termination of the Employee’s employment is (i) by the Company
without Cause, or (ii) by the Employee for Good Reason, the Company shall pay to
the Employee the aggregate of the Employee’s Accrued Compensation plus an amount
equal to two (2) times the sum of the Employee’s Base Amount and Bonus Amount.

(c) The amounts provided for in Section 3(a) and 3(b) shall be paid in a single
lump sum cash payment within thirty (30) days after the Employee’s Termination
Date; provided that, if the Employee has elected a different payout date in a
prior deferral election with respect to any Accrued Compensation consisting of
compensation previously deferred by the Employee (together with any accrued
interest or earnings thereon), such deferred amounts shall be paid pursuant to
the terms of such election.

(d) The severance pay and benefits provided for in this Section 3 shall be in
lieu of any other severance pay to which the Employee shall be entitled under
the Company’s Severance Pay Plan or any other plan, agreement, or arrangement of
the Company or any Affiliate. The Employee’s entitlement to any other benefits
(other than additional severance pay) shall be determined in accordance with the
Company’s employee benefit plans and other applicable programs and practices
then in effect.

 

6



--------------------------------------------------------------------------------

4. Excise Tax Limitation.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any benefit, payment or distribution by the Company to
or for the benefit of the Employee (whether payable or distributable pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would, if paid, be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986 (the “Code”), then the Payments shall be modified
or reduced to the extent necessary to avoid the imposition of the Excise Tax.
The Employee may select the Payments to be modified or reduced.

(b) All determinations required to be made under this Section 4, including
whether an Excise Tax would otherwise be imposed and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized accounting firm as designated by the Board (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Employee within 15 business days of the receipt of Notice of Termination from
the Employee, or such earlier time as is requested by the Company. In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Board may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any determination by the Accounting Firm shall be binding
upon the Company and the Employee. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Payments hereunder will
have been unnecessarily limited by this Section 4 (“Underpayment”), consistent
with the calculations required to be made hereunder. The Accounting Firm shall
determine the amount of the Underpayment that has occurred, and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee.

5. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Employee’s continuing or future participation in any employee benefit plan,
program, policy or practice provided by the Company or any of its Affiliates and
for which the Employee may qualify, except as specifically provided herein.
Amounts which are vested benefits or which the Employee is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its Affiliates at or subsequent to the
Termination Date shall be payable in accordance with such plan, policy, practice
or program or contract or agreement except as explicitly modified by this
Agreement.

 

7



--------------------------------------------------------------------------------

6. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any setoff, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Employee or others. In no
event shall the Employee be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Employee under any of
the provisions of this Agreement and such amounts shall not be reduced whether
or not the Employee obtains other employment.

7. Fees and Expenses. The Company agrees to pay, to the full extent permitted by
law, all legal fees and expenses reasonably incurred by the Employee as a result
of any contest by the Company, the Employee or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee thereof; provided, however, that the Company shall not be liable for
any such fees or expenses if a court determines that the position taken by the
Employee with respect to such contest is not a reasonable position or is
frivolous, and the Company shall not be liable for further fees or expenses
incurred in any such contest beyond the time at which a reasonable person would
or should know that the Employee’s position is not reasonable or is frivolous.

8. Successors.

(a) This Agreement is personal to the Employee and without the prior written
consent of the Company shall not be assignable by the Employee otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Employee’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

9. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Alabama, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

8



--------------------------------------------------------------------------------

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Employee:   

 

        

 

        

 

      If to the Company:    Colonial BancGroup, Inc.          P. O. Box 1108   
      Montgomery, Alabama 36104          Attention: General Counsel      

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Employee’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Employee or the Company may have hereunder, including, without limitation, the
right of the Employee to terminate employment for Good Reason, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.

(f) The Employee and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Employee and the Company,
the employment of the Employee by the Company is “at will” and, subject to
Section 3 hereof, prior to the Effective Date, the Employee’s employment may be
terminated by either the Employee or the Company at any time, in which case the
Employee shall have no further rights under this Agreement.

(g) This agreement sets forth the entire agreement of the parties hereto and
supersedes all prior agreements, understandings and covenants (except as
otherwise provided herein) with respect to the subject matter hereof. This
agreement may be amended or canceled only by mutual agreement of the parties and
only in writing.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

EMPLOYEE

 

Name:

 

 

COLONIAL BANCGROUP, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

10